Citation Nr: 1736468	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a balance disorder to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is associated with the claims file.  

In a March 2015 Board decision, this case was remanded to the RO for further development for both the right ear hearing loss and vertigo claims.  The case has now been returned to the Board for appellate review.  

In a June 2015 rating decision, the RO granted service connection for right ear hearing loss.  There is no longer a controversy regarding the benefit sought on appeal, as the RO has granted the claim for service connection, and the Veteran has not filed an appeal of the initial rating determination for right ear hearing loss.  As such, the claim for right ear hearing loss is no longer on appeal before the Board.  38 C.F.R. § 20.101 (2016).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  






FINDING OF FACT

The Veteran's balance disorder, properly diagnosed as vestibular peripheral disorder, was not caused or aggravated by his time in active service, and was not caused or aggravated by a service-connected condition.  


CONCLUSION OF LAW

The criteria for service connection for a balance disorder, to include vertigo, have not been met.  38 U.S.C.A. §§ 1110, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in a September 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records (STRs), VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the March 2015 Board remand, the Veteran has been provided with a thorough and comprehensive medical evaluation of his balance disorder.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Service connection for a balance disorder

Upon review of the evidence of record, the Board finds that service connection for a balance disorder is not warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.
 §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306(a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As to secondary service connection, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, upon objective examination, the April 2015 VA examiner diagnosed peripheral vestibular disorder.  Hence, the Veteran has a current balance disorder, diagnosed as peripheral vestibular disorder.  

The Veteran's STRs show that he checked the "yes" box for "dizziness/fainting," upon entry into service on his June 1965 medical history as part of his entrance examination.  The Veteran also testified that during service he had periodic dizzy spells when running, bending over, or doing other similar activities.  
The Veteran is competent to report symptoms of a balance disorder such as dizziness.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Additionally, in the Veteran's hearing testimony in March 2013, the Veteran conceded that if he affirmed a history of dizziness upon entry, "then that's what happened."  The Veteran's STRs are otherwise silent for complaints of or treatment for vertigo or dizziness.  At separation, the Veteran did not mark the "yes" box for dizziness/fainting in the medical history section of his medical separation examination in September 1967.  The Veteran did mark the box "yes" for history of sea, air, or land sickness.  

The Court has indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  In Crowe, the Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. at 245 (citing 38 C.F.R. § 3.304 (b)(1)).  Accordingly, although the Veteran reported a history of dizziness or fainting on the entrance examination report, a pre-existing vertigo or dizziness condition was not "noted" at that time, as the medical examiner did not make any formal notations as to such a disability.  Therefore, in this instance the presumption of soundness applies.  

Post-service, private medical records show that at a medical appointment in December 2010, the Veteran reported he gets dizzy without a horizon and experiences symptoms of vertigo, being off balance, and spinning.  

In a January 2011 private medical appointment record, the examiner noted the Veteran has "some imbalance in the darkness," but not true vertigo.  

The Veteran's wife testified at the March 2013 hearing, and also submitted a statement in January 2012.  The Veteran's wife explained that she has known the Veteran since the day the Veteran returned from Vietnam and she recalls his unsteadiness and evident loss of balance since his return from Vietnam.  The Veteran also testified that his symptoms related to vertigo or a balance disorder occur more frequently in recent years.  

While the Veteran and his wife may believe that his current balance disorder is related to service or is secondary to a service-connected disability, as lay persons, they have not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of balance disorders requires medical testing and expertise to determine.  Thus, these lay opinions regarding the etiology of the Veteran's balance disorder, or vertigo, are not competent medical evidence.  

In an April 2015 VA medical examination, the examiner opined that the Veteran's balance disorder, which was diagnosed as peripheral vestibular disorder, was less likely than not related to active service, or caused or aggravated by a secondary service-connected condition.  The examiner opined that it was at least as likely as not that the vestibular condition pre-existed the Veteran's entry into service and was not exacerbated by his service.  However, as explained above, the Veteran has been presumed sound at entry on a legal basis.  The examiner noted that the Veteran denied a history of head trauma, ear infections, ear surgeries, or a stroke-CVA.  The examiner noted that peripheral vestibular disorder is not caused by the service-connected conditions of hearing loss, tinnitus, prostate cancer, or erectile dysfunction.  The examiner included a lengthy list of alternative potential causes of vestibular system dysfunction and its related symptoms.  

The Board finds the opinion of the VA examiner in April 2015 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's balance disorder, diagnosed as peripheral vestibular disorder, is due to service, to include as secondary to other service-connected conditions.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's peripheral vestibular disorder is related to his active service, was not aggravated by active service, and is not secondary to a service-connected condition.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds this opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In summary, the most probative and persuasive evidence is against a finding that the Veteran's current peripheral vestibular disorder is caused or aggravated by his active service or by a service-connected disability.  Accordingly, service connection for peripheral vestibular disorder is denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a balance disorder, to include vertigo, and to include as secondary to service-connected disabilities is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


